Citation Nr: 1047686	
Decision Date: 12/22/10    Archive Date: 12/30/10

DOCKET NO.  03-15 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to death pension benefits.  


REPRESENTATION

Appellant represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Conner, Counsel



INTRODUCTION

The Veteran served on active duty from July 1959 to May 1963, and 
was honorably discharged from that period of service.  He also 
served from May 1963 to September 1968, and was discharged under 
other than honorable conditions.  A final November 1977 
administrative decision determined that the character of such 
discharge was a bar to the receipt of VA benefits from that 
period of service.  See 38 U.S.C.A. § 5303 (West 2002); 38 C.F.R. 
§ 3.12 (2010).  

The Veteran died in December 1994.  The appellant in this case 
married the Veteran in March 1962.  Although he subsequently 
remarried on two occasions, the appellant's status as his 
surviving spouse for VA compensation purposes has apparently been 
conceded.  Thus, the Board will not revisit that issue for 
purposes of this decision.  

This matter originally came to the Board of Veterans' Appeals 
(Board) from a February 2003 determination of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines, which denied the appellant's claim 
for death pension benefits on the basis that the Veteran did not 
have a period of honorable active service during a period of war.  
The appellant appealed the RO's decision to the Board, 
specifically limiting her appeal to the issue of entitlement to 
death pension benefits.  

In a May 2005 decision, the Board denied the appellant's claim 
for death pension benefits on the basis that the Veteran did not 
have a period of honorable active service during a period of war.  
The appellant appealed the Board's decision to the U.S. Court of 
Appeals for Veterans Claims (Court).  

In a March 2007 memorandum decision, the Court vacated the 
Board's May 2005 decision and remanded the matter for 
readjudication, with particular instructions to consider the 
appellant's contentions to the effect that the Veteran had served 
in the Republic of Vietnam during his first period of service, 
thereby rendering her eligible for death pension benefits.  See 
e.g. 38 U.S.C.A. § 101(29) (providing that the term "period of 
war" includes the period from February 28, 1961, to May 7, 1975, 
for veterans who served in the Republic of Vietnam); see also 
38 U.S.C.A. § 1521(j) (West 2002); 38 C.F.R. § 3.3(b)(3) (2010) 

In a November 2007 decision, the Board denied the appellant's 
claim for death pension benefits on the basis that the Veteran 
did not have a period of honorable active service during a period 
of war, nor did he serve in the Republic of Vietnam during his 
period of honorable service.  The appellant again appealed the 
Board's decision to the Court.  In an April 2009 memorandum 
decision, the Court vacated the Board's November 2007 decision 
and remanded the matter for readjudication, this time finding 
that "the appellant did not receive notice of the information 
and evidence not of record necessary to substantiate her claim as 
required by 38 U.S.C.A. § 5103(a)."  See memorandum decision at 
2-3.  

In light of the Court's November 2007 memorandum decision, in 
February 2010, the Board remanded the matter to the RO for 
additional evidentiary development and due process 
considerations.  A review of the record shows that the RO has 
complied with all remand instructions.  Stegall v. West, 11 Vet. 
App. 268 (1998).  Neither the appellant nor her representative 
has argued otherwise.  


FINDINGS OF FACT

1.  The Veteran had honorable active service from July 1959 to 
May 1963, during which he did not serve in the Republic of 
Vietnam.  

2.  The Veteran also served from May 1963 to September 1968, and 
was discharged under other than honorable conditions.  The 
character of such discharge is a bar to the receipt of VA 
benefits from that period of service.  


CONCLUSION OF LAW

The Veteran did not have the requisite service to render the 
appellant eligible for VA death pension benefits.  38 U.S.C.A §§ 
101, 1521, 5303 (West 2002); 38 C.F.R. §§ 3.1, 3.2, 3.3, 3.12 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board finds that no further notice 
or development action is necessary in order to satisfy VA's 
duties to the appellant under the VCAA.  

In a March 2010 letter, the RO advised the appellant of the 
information and evidence needed to substantiate and complete her 
claim for death pension benefits, and of what part of that 
evidence she was to provide and what part VA would attempt to 
obtain for her.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2010).  The March 2010 letter included information 
regarding the service requirements for establishing entitlement 
to death pension benefits.  Indeed, the RO expressly advised the 
appellant that if she had evidence to show that the Veteran 
rendered active military service in the Republic of Vietnam prior 
to May 22, 1963, she should submit such evidence to VA.  The RO 
explained that such evidence was necessary to establish that the 
Veteran rendered qualifying military service during a period of 
war to establish her entitlement to death pension benefits.  Also 
in the March 2010 letter, the RO expressly advised the appellant 
of the provisions of 38 C.F.R. § 3.12(b) and (d)(4) and the 
requirements for reopening a claim with new and material 
evidence, should she wish to reopen the November 1977 
administration, including by providing evidence establishing that 
the Veteran was insane at the time of the offenses leading to his 
September 1968 discharge under other than honorable conditions.  

The record on appeal contains no indication that the appellant 
responded to the RO's March 2010 letter.  Nonetheless, following 
the issuance of this letter, the RO reconsidered the appellant's 
claim in full in the August 2010 Supplemental Statement of the 
Case.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
(holding that the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as an Statement of 
the Case or Supplemental Statement of the Case, is sufficient to 
cure a timing defect).  

With respect to VA's duty to assist, the record shows that VA has 
undertaken all necessary development action.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2010).  As set forth in more 
detail below, the Veteran's service medical and personnel records 
contain no indication that he had a period of honorable active 
service during a period of war, including service in Vietnam 
during his period of honorable active service.  Moreover, during 
his lifetime, the Veteran filed multiple claims for VA 
compensation benefits, but never once reported that he had served 
in Vietnam during his period of honorable, active service.  

Nonetheless, in March 2010, the RO contacted the National 
Personnel Records Center (NPRC) and requested an additional 
search of service department records for the purpose of 
confirming any service in Vietnam during the Veteran's period of 
honorable active service.  In August 2010, the NPRC responded 
that an "extensive and thorough" search of their records had 
uncovered no records indicating that the appellant had served in 
Vietnam between July 1959 and May 1963.  The NPRC explained that 
any such records either did not exist or were not located at 
NPRC.  

The appellant was advised of the NPRC's findings in the August 
2010 Supplemental Statement of the Case, but she did not respond.  
Indeed, the appellant has provided no corroborative evidence to 
date which contains any indication whatsoever that the Veteran 
served in Vietnam during his period of honorable active service 
or otherwise had a period of honorable active service during a 
period of war.  See 38 C.F.R. § 3.203 (2010).  

In that regard, the Board notes that according to the Court's 
April 2009 memorandum decision, the appellant had argued that VA 
failed to assist her in obtaining evidence in support of her 
claim, including unit assignments and "the ships on which the 
Veteran served."  The Board again notes that the record on 
appeal contains no indication whatsoever that the Veteran served 
in Vietnam during his first period of active duty.  Indeed, the 
Veteran himself expressly reported that he first served in 
Vietnam in late 1965, during his second period of service.  See 
e.g. November 1993 VA examination report.  Although the Veteran's 
service medical and personnel records do show that he was 
stationed aboard the U.S.S. Navasota and the U.S.S. ARD-22, 
neither ship is shown to have travelled to Vietnam.

In any event, the Board notes that VA's General Counsel has 
issued an opinion interpreting the statutory extension of the 
"Vietnam era" in cases of veterans who served in the Republic 
of Vietnam beginning in February 1961.  In that opinion, the 
General Counsel determined that there is no suggestion that 
Congress intended to liberalize the "Vietnam era" definition to 
include service on a deep-water naval vessel in waters off the 
shore of the Republic of Vietnam.  VA O.G.C. Prec. Op. No. 27-97 
(July 23, 1997); 62 Fed. Reg. 63,604 (1997).  In reviewing the 
pertinent legislative history, it was noted that a report of the 
Senate Committee on Veterans' Affairs expressly indicated that 
the expanded period of Vietnam era service applied "only with 
respect to those veterans who actually served within the borders 
of the Republic of Vietnam during that time frame."  Id. citing 
S. Rep. No. 371, 104th Cong., 2d Sess. 21 (1996).  

In this case, the Board again notes that during his lifetime, the 
Veteran never reported serving in Vietnam during his first period 
of active duty, including visitation from any ship aboard which 
he was stationed.  Based on the foregoing, and in light of the 
NPRC's conclusions that there are no additional records 
containing any indication that the Veteran served in Vietnam 
during his period of honorable service, further development is 
not warranted as there is no reasonable possibility that any 
additional assistance would substantiate the appellant's claim.  
See also Capellan v. Peake, 539 F.3d 1373, 1381-82 (Fed. Cir. 
2008) (holding that the duty to assist requires that new evidence 
submitted by a claimant in support of a request for verification 
of service from the service department must be submitted to the 
service department for review).  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or development 
action is necessary on the issue now being decided.

Background

As set forth above, the Veteran had honorable active service from 
July 1959 to May 1963.  Service treatment and personnel records 
corresponding to this period of active duty are entirely negative 
for any indication that the Veteran served in the Republic of 
Vietnam.  During this period of service, the Veteran received no 
awards or decorations indicative of service in Vietnam, nor were 
any of his duty stations noted to be in Vietnam.  

The Board also notes that during his lifetime, the Veteran filed 
multiple claims for VA compensation benefits.  At no time, 
however, did the appellant ever report having served in Vietnam 
during his period of honorable active service from July 1959 to 
May 1963.  For example, the appellant underwent a VA medical 
examination in November 1993 in connection with a claim of 
service connection for posttraumatic stress disorder (PTSD).  At 
that time, he reported that his Vietnam service had been in late 
1965 and again in 1967.

As set forth above, the Veteran had a second period of service 
from May 1963 to September 1968, during which time he clearly did 
serve in Vietnam.  He was discharged from this period of service, 
however, under other than honorable conditions.  A November 1977 
administrative decision determined that the character of such 
discharge was a bar to the payment of VA benefits from that 
period of service.  See 38 U.S.C.A. § 5303 (West 2002); 38 C.F.R. 
§ 3.12 (2010).  The November 1977 decision expressly noted that 
the appellant had been convicted of forgery after admitting to 
using another's credit card approximately 30 times before being 
arrested.  The decision also noted that the Veteran had had 
numerous other military offenses, including nonjudicial 
punishments for being absent without leave, failing to go to his 
appointed place of duty, violating a lawful order, and 
dereliction of duty.  He was also convicted by a Summary Court 
Martial for assault and insubordinate conduct in December 1966.  
Based on the record, the November 1977 administration expressly 
concluded that the Veteran's offenses were willful and persistent 
in nature and were not of a minor nature, nor was there any 
evidence that the Veteran was unable to distinguish right from 
wrong.  The Veteran was duly notified of the RO's determination 
and his appellate rights, but he did not appeal the 
determination.  

Following the Veteran's death in December 1994, the appellant 
submitted a claim of entitlement to death pension benefits.  In 
support of her claim, she essentially contended that she was 
entitled to death pension benefits, as the Veteran had served in 
Vietnam during both periods of service.  She has submitted no 
evidence in support of her allegation in this regard.

Applicable Law

In general, the surviving spouse of a veteran is entitled to 
receive nonservice-connected death pension benefits if such 
veteran had qualifying service and the surviving spouse meets 
specified income and the net worth requirements.  38 U.S.C.A. § 
1541 (West 2002); 38 C.F.R. § 3.3 (2010).

A veteran is a person who served in the active military, naval, 
or air service, and who was discharged or released therefrom 
under conditions other than dishonorable.  38 U.S.C.A. § 101(2) 
(West 2002); 38 C.F.R. § 3.1(d) (2010).

Service requirements are met if the veteran served:  (1) in the 
active military, naval, or air service for ninety days or more 
during a period of war; (2) during a period of war and was 
discharged or released from such service for a service-connected 
disability; (3) for a period of ninety days or more and such 
period began or ended during a period of war; or (4) for an 
aggregate of ninety days or more in two or more separate periods 
of service during more than one period of war.  38 U.S.C.A. § 
1521(a), (j) (West 2002); 38 C.F.R. § 3.3 (2010).  

The designated periods of war are set forth at 38 U.S.C.A. § 101 
and 38 C.F.R. § 3.2.  The term Vietnam era means the period which 
began on February 28, 1961, and ended on May 7, 1975, if the 
veteran served in the Republic of Vietnam during that period.  
Otherwise, Vietnam era means the period which began on August 5, 
1964, and ended on May 7, 1975.  38 U.S.C.A. § 101(29); 38 C.F.R. 
§ 3.2(f) (2010).

Analysis

As set forth above, the Veteran's service medical and personnel 
records show that he had honorable active naval service from July 
1959 to May 1963, none of which was performed in the Republic of 
Vietnam.  The Board has considered the appellant's contentions to 
the effect that the Veteran served in Vietnam during his 
honorable period of service, but find that that her 
unsubstantiated allegations are far outweighed by the service 
department records, as well as the Veteran's own reports 
indicating that he did not serve in Vietnam prior to 1965.  The 
Board therefore finds that the appellant's period of honorable 
active service from July 1959 to May 1963 does not fall within 
the recognized period of wartime service to establish eligibility 
for death pension benefits.  38 U.S.C.A. § 101(29); 38 C.F.R. § 
3.2(f).  

Although the Veteran had a second period of service from May 1963 
to September 1968, he was discharged under other than honorable 
conditions and a November 1977 administrative decision determined 
that the character of such discharge was a bar to the payment of 
VA benefits from that period of service.  See 38 U.S.C.A. § 5303 
(West 2002); 38 C.F.R. § 3.12 (2010).  

The evidence currently before the Board contains no indication, 
nor has the appellant ever contended, that the Veteran was insane 
at the time he committing the offenses leading to his discharge 
or that his the offenses for which he was discharged were minor 
and his service was otherwise honest, faithful and meritorious.  
38 U.S.C.A. § 5303(b); 38 C.F.R. § 3.12(b) (2010).  Indeed, in 
pursuing her claim for death pension benefits, the appellant has 
never once argued that the November 1977 administrative decision 
was incorrect or that she wished to reopen it.  Absent any such 
allegation, the Board finds that the appellant's application for 
death pension benefits is not "a claim to reopen the veteran's 
character of discharge determination in the [final] 1977 VA 
administrative decision."  See Memorandum decision at page 3; 
see also 38 C.F.R. §§ 3.1, 3.155 (2010) (defining "claim" as a 
communication "requesting a determination of entitlement or 
evidencing a belief in entitlement, to a benefit" and requiring 
that a claim "identify the benefit sought").  

In summary, service during a recognized period of war is a 
prerequisite to establishing entitlement to pension benefits.  In 
this case, the most probative evidence establishes that the 
Veteran did not have the requisite service to entitle the 
appellant to death pension benefits.  See Fischer v. West, 11 
Vet. App. 121, 123 (1998) (holding that without the requisite 
service, a veteran does not have a valid claim of entitlement to 
nonservice-connected disability pension).  The benefit of the 
doubt doctrine is not for application where, as here, the clear 
weight of the evidence is against the claim.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to death pension benefits.  



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


